            Case 1:18-cv-01686-CKK Document 58 Filed 12/04/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Eiser Infrastructure Limited and Energia Solar
Luxembourg S.A.R.L.,

                      Petitioners,
                                                   Civil Action No. 1:18-cv-01686-CKK
       v.

Kingdom of Spain,

                      Respondent.


                                      Joint Status Report

       Pursuant to the Court’s order dated October 30, 2020, Petitioners Eiser Infrastructure

Limited and Energia Solar Luxembourg S.A.R.L. (“Eiser”) and Respondent the Kingdom of

Spain (“Spain”) (together, the “Parties”) notify the Court of the following developments.

       As previously indicated, the parties completed briefing on Eiser’s Application for

Disqualification on October 20, 2020.       The parties continue to await a decision on that

Application. There have been no developments since the parties’ last status update.
          Case 1:18-cv-01686-CKK Document 58 Filed 12/04/20 Page 2 of 3




Dated: December 4, 2020
                                             Respectfully submitted,

EISER INFRASTRUCTURE LIMITED                 KINGDOM OF SPAIN
AND ENERGIA SOLAR
LUXEMBOURG S.A.R.L.

By its attorneys,                            By its attorneys,

/s/ Stuart F. Delery                         /s/ Joseph D. Pizzurro

Stuart F. Delery (D.C. Bar #449890)          Joseph D. Pizzurro (D.C. Bar #468922)
sdelery@gibsondunn.com                       jpizzurro@curtis.com
Matthew McGill (D.C. Bar #481430)            Kevin A. Meehan (D.C. Bar #1613059)
mmcgill@gibsondunn.com                       kmeehan@curtis.com
Matthew S. Rozen (D.C. Bar #1023209)         CURTIS, MALLET-PREVOST, COLT &
mrozen@gibsondunn.com                           MOSLE, LLP
Ankita Ritwik (D.C. Bar #1024801)            1717 Pennsylvania Avenue, N.W.
aritwik@gibsondunn.com                       Washington, D.C. 20006
GIBSON, DUNN & CRUTCHER LLP                  Tel.: (202) 452-7373
1050 Connecticut Avenue, N.W.                Fax: (202) 452-7333
Washington, D.C. 20036
Tel.: (202) 955-8500
Fax: (202) 467-0539                          Attorneys for the Kingdom of Spain

Attorneys for Eiser Infrastructure Limited
and Energia Solar Luxembourg S.A.R.L.




                                                2
         Case 1:18-cv-01686-CKK Document 58 Filed 12/04/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on December 4, 2020, I caused the foregoing Joint Status Report to

be filed with the Clerk for the U.S. District Court for the District of Columbia through the ECF

system. Participants in the case who are registered ECF users will be served through the ECF

system, as identified by the Notice of Electronic Filing.

                                                      /s/ Stuart F. Delery
                                                      Stuart F. Delery
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036
                                                      (202) 955-8500
                                                      sdelery@gibsondunn.com
